MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The state efficiency and trade commission employed William T. Pigott to prepare the proposed legislative bills deemed necessary to carry out the recommendations of the commission. In all other respects the facts involved herein are identical with the facts presented in State ex rel. Pew v. Porter, ante, p. 535, 189 Pac. 618. Upon the authority of that case the motion to quash is overruled, and the peremptory writ is directed to issue forthwith.
Associate Justices Hurdy, Matthews and Cooper concur.
Mr. Chief Justice Brantdy, being absent, takes no part in the foregoing decision.